Citation Nr: 0809000	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hemorrhoids.  

2.  Entitlement to service connection for claimed 
hemorrhoids.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hepatitis C.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979 and April 1982 to April 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO.  

The veteran's appeal originally included the issues of 
increased evaluation for the service-connected kidney stones.  
The December 2005 Statement of the Case (SOC) addressed this 
issue.  However, in the March 2006 Substantive Appeal, the 
veteran indicated that he wished to withdrawn his appeal 
concerning the service-connected kidney stones.  Accordingly, 
this matter is not before the Board on appeal.  

At the outset, the Board notes a written communication from 
the claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  Special 
wording is not required, but the NOD must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201.  

To be considered timely, the NOD must be filed within one 
year from the date that the agency of original jurisdiction 
mails notice of the determination to the veteran.  Otherwise, 
the determination becomes final.  38 U.S.C.A. § 20.302(a).  
In this regard, the Board notes that the RO denied service 
connection for hemorrhoids in an April 2002 rating decision.  

In a statement dated in May 2002, the veteran "requests a 
review of this issue (hemorrhoid condition)."  However, this 
statement was not received by the RO until March 2004.  Even 
assuming arguendo that the veteran's statement is a NOD, the 
fact remains it was not filed with the RO until March 2004, 
more than a year after the April 2002 rating decision.   

Thus, the April 2002 became final and the Board construes the 
veteran's statement received in March 2004 as a claim to 
reopen.  Accordingly, the Board has a legal duty to address 
the "new and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for hemorrhoids 
as well as the claim for increased rating for the service-
connected hepatitis C are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The additional evidence presented since an April 2002 
decision of the RO relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for hemorrhoids.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the claim of service connection for hemorrhoids 
was denied in a rating decision of the RO in April 2002.  In 
the April 2002 rating decision, the RO determined that the 
veteran was not treated for hemorrhoids while on active duty.  
Although post-service records document a history of treatment 
for hemorrhoids, there was no nexus between this condition 
and service.  The veteran applied to reopen the claim in 
March 2004.  

Since the April 2002 decision is final under 38 U.S.C.A. 
§ 7104(a), the Board must first ascertain whether new and 
material evidence has been received to reopen the claim.  

Since that decision, the veteran submitted a February 1992 
service treatment record in which he reported, "I have 
hemorrhoids, as to the extent I don't know."  

Also submitted, were VA treatment records replete with 
references to treatment for hemorrhoids.  

Also submitted, were various lay statements from the veteran 
concerning his condition.  The veteran indicated that the 
condition had continued since his active service.  

This additional evidence is new, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for hemorrhoids.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hemorrhoids, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.



REMAND

At the outset, the Board notes that VA regulations provide 
that VA will make as many requests as are necessary to obtain 
relevant records, such as service medical records, from a 
Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).  

The record indicates that the RO obtained and reviewed the 
veteran's service treatment records before adjudicating the 
issues on appeal.  The Board notes, however, that a complete 
set of these service treatment records have not been 
associated with the claims file.  

Having reopened the claim of service connection for 
hemorrhoids, additional development is necessary with respect 
to that claim.  

As noted, during service, the veteran complained of 
hemorrhoids in February 1992.  The Board also notes in 
various lay statements the veteran contends he was treated 
for hemorrhoids on multiple occasions during his active duty 
service.  

In his March 2006 Substantive Appeal, the veteran reported 
that he complained about bleeding from this rectum on several 
occasions and was treated for and prescribed cream for 
suspected hemorrhoids.  

In the appealed December 2004 rating decision, the RO denied 
the veteran's claim of service connection for hemorrhoids on 
the basis that although the veteran complained of hemorrhoids 
while in service, the service treatment records failed to 
show the veteran was treated for, or diagnosed with 
hemorrhoids.  

Further, the postservice medical records documenting a 
treatment history for hemorrhoids failed to show the 
condition was incurred in or aggravated by service.  

Despite the veteran's in-service and post-service 
symptomatology, he has not been afforded a VA examination to 
date to ascertain the nature, extent, and etiology of his 
claimed hemorrhoids.  Thus, the Board finds that such an 
examination is "necessary under 38 U.S.C.A. § 5103A.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.

As to the veteran's claim for an increased evaluation for the 
service-connected hepatitis C, the Board observes that the 
veteran was last afforded an examination in April 2004.  The 
veteran essentially contends that the condition has increased 
in severity beyond that contemplated by the assigned 10 
percent evaluation.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).   

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran also 
should be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With regard to the increased evaluation 
claim, the veteran should be notified 
that to substantiate such claim: (1) he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life; (2) 
if the diagnostic code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life (such as a specific 
measurement or test result), the veteran 
must be provided at least general notice 
of that requirement; (3) he must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

2.  All service treatment records 
reviewed by the RO in the adjudication of 
these claims must be associated with the 
claims file.  If the RO is unable to 
locate the service treatment records, 
documentation to that effect must be 
added to the claims file.  

3.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for his claimed 
hemorrhoids and service-connected 
hepatitis C.  Based on the response, the 
RO should undertake all indicated action 
to obtain copies of all clinical records 
from any previously un-identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
hemorrhoids.  The veteran's claims file 
must be made available to the examiner 
for review in conjunction with the 
evaluation.  All studies deemed necessary 
must be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
veteran has a current disability 
manifested by hemorrhoids that at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical 
onset or is due any event or incident of 
his period of active service.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

5.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected hepatitis C.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All tests and studies that 
the examiner deems necessary should be 
performed.  

The examiner should determine whether the 
veteran suffers from symptoms such as 
fatigue, malaise, and anorexia (with or 
without weight loss or hepatomegaly.  
These determinations should be expressed 
in terms of incapacitating episodes and 
length of duration in a 12 month period 
(i.e., at least one week, but less than 
two; at least two weeks, but less than 
four; at least four weeks, but less than 
six; at least six weeks).  The 
examination should include a complete 
rationale for the opinions expressed.  

6.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


